Name: Political and Security Committee Decision EUPT/1/2007 of 15 May 2007 extending the mandate of the Head of the EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo
 Type: Decision
 Subject Matter: European construction;  Europe;  political framework;  personnel management and staff remuneration;  international security
 Date Published: 2007-05-25

 25.5.2007 EN Official Journal of the European Union L 133/49 POLITICAL AND SECURITY COMMITTEE DECISION EUPT/1/2007 of 15 May 2007 extending the mandate of the Head of the EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo (2007/358/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 25 thereof, Having regard to Council Joint Action 2006/304/CFSP of 10 April 2006 on the establishment of an EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo (1), and in particular Article 6(2) thereof, Whereas: (1) Article 6 of Joint Action 2006/304/CFSP provides for the Council to authorise the Political and Security Committee (PSC) to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to appoint, upon a proposal by the Secretary-General/High Representative (SG/HR), a Head of the EU Planning Team (EUPT Kosovo). (2) On 2 May 2006, the PSC adopted Decision EUPT/1/2006 (2) appointing Mr Casper Klynge as Head of the EU Planning Team (EUPT Kosovo). (3) On 11 December 2006, the Council adopted Joint Action 2006/918/CFSP (3) amending and extending Joint Action 2006/304/CFSP until 31 May 2007. (4) On 12 December 2006, the PSC adopted Decision EUPT/2/2006 (4) extending the mandate of Mr Casper Klynge as Head of the EU Planning Team (EUPT Kosovo) until 31 May 2007. (5) On 14 May 2007, the Council adopted Joint Action 2007/334/CFSP amending and extending Joint Action 2006/304/CFSP until 1 September 2007. (6) The SG/HR has proposed the extension of the mandate of Mr Casper Klynge as Head of the EU Planning Team (EUPT Kosovo) until the end of the mandate of EUPT Kosovo. (7) The mandate of the Head of the EU Planning Team (EUPT Kosovo) should therefore be extended until the end of the mandate of EUPT Kosovo, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Mr Casper Klynge as Head of the EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo is hereby extended until the end of the mandate of EUPT Kosovo. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until the end of the mandate of EUPT Kosovo. Done at Brussels, 15 May 2007. For the Political and Security Committee The President C. von GOETZE (1) OJ L 112, 26.4.2006, p. 19. Joint Action as last amended by Joint Action 2007/334/CFSP (OJ L 125, 15.5.2007, p. 29). (2) OJ L 130, 18.5.2006, p. 42. (3) OJ L 349, 12.12.2006, p. 57. (4) OJ L 365, 21.12.2006, p. 88.